DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on September 27, 2021.
 
Claim Rejections - 35 USC § 112
The rejection of claims 7, 11, 12 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 3, 4, 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poirot-Crouvezier (US 2014/0072896) in view of Nagumo et al. (US 9,685,664)1 
	For claim 1:  Poirot-Crouvezier teaches a stack of electrochemical cells 50, the electrochemical cells being divided up into N separate groups of cells and where N≥2. (Poirot-Crouvezier in 0033)  Each electrochemical cell comprises a distribution circuit of distribution channels or passages configured to distribute a reactive species over an electrode of the cell, with each cell comprising at least two supply collectors including at least one supply collector  and configured to supply flow of the reactive species, and at least one supply collector comprising closed injection conduits “seals without apertures” (HIN-A, HIN-B) opposite the inlet of the distribution circuit. ([0090]) It is asserted that the skilled artisan would find obvious that seals without apertures are configured to not supply the reactive species to the homogenization compartment.
 	For claims 1, 4, 6 and 16:  Poirot-Crouvezier does not explicitly teach each of the electrochemical cells comprising a homogenization compartment facing the at least one supply collector comprising the open injection conduits and facing the at least one supply collector comprising the closed injection conduits on one side and facing the inlet of the distribution circuit on another side.  However, Nagumo in the same field of endeavor teaches a homogenization compartment comprising a plurality of longitudinal conduits 38a, 34at, 34a which are facing both an open injection conduit 18a and a closed injection conduit 20b on one side and facing an inlet of the distribution circuit on another side such that the flow of the reactive species enters the inlet of the distribution circuit upon leaving the homogenization compartment. (Nagumo in col. 4 line 46 to col. 5 line 34, Fig. 3)  By this interpretation of Nagumo, it is asserted that the longitudinal conduits have an inlet facing both the open and closed conduits as the inlets are on the same side and are opposite of the open and closed conduits which are on the other side. (Fig. 3)  It is noted that this interpretation of the modifier “facing” is consistent with the use of this term in par. [0018] of the specification where “[t]he supply collectors of the groups of cells may be disposed opposite, in other words facing, the inlet of the distribution network”, and so that the longitudinal conduits of Nagumo include longitudinal conduits each configured with an inlet facing a corresponding one of the open 
	For claim 3:  As to the average transverse size of the transverse conduit of the homogenization compartment being greater than that of each of the longitudinal conduits, it is asserted that the skilled artisan would find obvious without undue experimentation for the average transverse size of the transverse conduit to be greater than that of the longitudinal conduits, as the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)  
 	For claims 7 and 8:  Poirot-Crouvezier further teaches the supply collector as comprising injection conduits coming out on a main face of a first bipolar plate of the first cell oriented towards the electrode and closed injection conduits which do not come out on a main face of a first bipolar plate of the first cell oriented towards the electrode, the number of longitudinal conduits being greater than the number of injection conduits, and some of the longitudinal conduits coming out substantially opposite a corresponding closed injection conduit. (Poirot-Crouvezier in [0079-0083], [0087], Fig. 4)  

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Poirot-Crouvezier (US 2014/0072896) in view of Nagumo et al. (US 9,685,664), and further in view of Scherer et al. (US 7,749,636)
 	The teachings of Poirot-Crouvezier and Nagumo are discussed above.
	As to the bipolar plate being formed from two parts assembled to one another, Scherer in the same field of endeavor teaches a bipolar plate 1 formed from two parts assembled into one. (Scherer in col. 10 lines 6-26, Fig. 2)  Furthermore, the sealing structure 9 is continuous and ensures leak-tight sealing between the two parts of the plate. (col. 11 lines 10-30)  The skilled artisan would find obvious to further modify Poirot-Crouvezier so that its bipolar plate is formed from two parts assembled to one another and so that the resultant seal has a first sealing line extending in a continuous manner around the collector not supplying the cell and the second sealing line extending in a continuous manner around all the collectors and the homogenization compartment.  The motivation for such a modification is to ensure good sealing between   

  	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Poirot-Crouvezier (US 2014/0072896) in view of Nagumo et al. (US 9,685,664), and further in view of Wuillemin (US 2015/0180061).
	The teachings of Poirot-Crouvezier and Nagumo are discussed above.
	For claims 9 and 10: Poirot-Crouvezier does not explicitly teach a transverse conduit of the homogenization compartment which runs in a continuous manner around the supply collectors on a first bipolar plate of the first cell and assembled in a leak-tight manner to a second bipolar plate of the said cell.  However, Wuillemin in the same field of endeavor teaches a transverse conduit 15 which runs in a continuous manner around supply collectors of the cell and is assembled in a leak-tight manner to a second bipolar plate insofar as connecting the longitudinal conduits to one another in a fluid sense. (Wuillemin in [0141-0142])  In Wuillemin, the transverse conduit has a straight transverse cross-section whose average size increases starting from one edge of the inlet of the distribution circuit, as shown in Fig. 4D and 4E, where the width of the conduits 15 increases outwardly.  The skilled artisan would find obvious to further modify Poirot-Crouvezier so that a transverse conduit of the homogenization compartment runs in a continuous manner around the supply collectors on a first bipolar plate of the first cell and assembled in a leak-tight manner.  The motivation for such a modification is to homogenously distribute and spread reactant fluid over the electrode and maximize its efficiency and reliability. ([0060])

s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Poirot-Crouvezier (US 2014/0072896) in view of Nagumo et al. (US 9,685,664), and further in view of Joos (US 2005/0019646).
The teachings of Poirot-Crouvezier and Nagumo are discussed above.
For claims 11-13:  Poirot-Crouvezier further teaches the supply collector designed to supply the said first cell comprises injection conduits coming out on a main face of a second bipolar plate of the first cell, the main face of the second plate being oriented towards a second electrode separated from the first electrode of the first cell by an electrolytic membrane, and communicating with the longitudinal conduits of the homogenization compartment. (Poirot-Crouvezier in [0087], Fig. 4)  Poirot-Crouvezier does not explicitly teach a leak-tight membrane comprising at least one through-orifice.  However, Joos in the same field of endeavor teaches a leak-tight membrane comprising orifices. (Joos in [0074], Fig. 7A)  The skilled artisan would find obvious to further modify Poirot-Crouvezier with a leak-tight membrane.  The motivation for such a modification is to keep the process gas/fluid flows separate along sealing surfaces. (Id.) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Poirot-Crouvezier (US 2014/0072896) in view of Nagumo et al. (US 9,685,664) and Joos (US 2005/0019646), and further in view of Scherer et al. (US 7,749,636 “Scherer”)
	The teachings of Poirot-Crouvezier, Nagumo and Joos are discussed above.
	As to a layer of a porous material designed to ensure the diffusion of the flow of the reactive species in the direction of the longitudinal conduits, Scherer teaches a porous material 82 and 86. (Scherer in col. 5 lines 33-52)  The skilled artisan would find obvious to further 

Response to Arguments
  	Applicant's arguments filed with the present amendment have been fully considered but are not persuasive.  Applicant submits that nothing in any of the references or the Office action describes the claimed feature of some of the longitudinal conduits having an inlet facing a closed injection conduit.  This argument has been fully considered but is not found persuasive.  As set forth in the present Office action, the inlets of the longitudinal conduits disclosed by Nagumo are facing both the open and closed conduits.  As shown in Fig. 3, the inlets are on the same side and are opposite of the open and closed conduits on the other side so that an inlet is facing a closed injection conduit.  As the inlet is disposed opposite a closed injection conduit, it is asserted that the inlet is facing the closed injection conduit.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                                                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This ground of rejection removes a typographical citation to Frank et al. (US 2002/0172852), which was not applied towards the claims in the detailed rejection.